EXHIBIT 10.83

AMENDMENT TO SETTLEMENT AGREEMENT

WHEREAS, on or about July 11, 2007, a settlement agreement (the “Settlement
Agreement”) was entered into among the United States of America, acting through
its Department of Justice and the United States Attorney’s Office for the
Eastern District of New York, the Office of Inspector General of the Department
of Health and Human Services (“HHS-OIG”), the United States Office of Personnel
Management (“OPM”), and the United States Department of Defense TRICARE
Management Activity (“TMA”) (collectively the “United States”); Jazz
Pharmaceuticals, Inc. (“JPI”) and Orphan Medical, Inc. (which merged in 2008
into Orphan Medical, LLC) (“Orphan”) (JPI and Orphan are collectively referred
to as “Defendants”); and Shelley Lauterbach (the “Relator”); through their
authorized representatives (collectively, all of the above will be referred to
as “the Parties”);

WHEREAS, the Settlement Agreement resolved certain claims that the United States
and Relator had against Defendants regarding the marketing of the drug Xyrem,
including claims under the federal False Claims Act;

WHEREAS, in accordance with the Settlement Agreement, Defendants agreed to make
payments to the United States pursuant to a schedule annexed to the Settlement
Agreement (the “Schedule”);

WHEREAS, the Settlement Agreement requires Defendants to make a payment to the
United States on January 15, 2009;

WHEREAS, due to a change in their financial condition, Defendants have requested
that the Schedule be amended so that their January 15, 2009 payment becomes due
on October 15, 2009;

WHEREAS, following the United States review of Defendants’ current financial
condition, the United States and Relator consent to such an amendment of the
Settlement Agreement;

 

Amendment to Civil Settlement Agreement

with Jazz Pharmaceutical, Inc/Orphan Medical

   1   



--------------------------------------------------------------------------------

THEREFORE, the Parties hereby agree to the following:

1. The Schedule is amended as follows: Defendants’ January 15, 2009 payment to
the United States is now due on October 15, 2009.

2. Defendants and Relator represent that this Amendment is freely and
voluntarily entered into without any degree of duress or compulsion whatsoever.

3. The individuals signing this Amendment on behalf of Defendants represent and
warrant that they are authorized by Defendants to execute this Amendment. The
individual signing this Amendment on behalf of Relator represents and warrants
that he is authorized by Relator to execute this Amendment. The United States
signatories represent that they are signing this Amendment in their official
capacities and that they are authorized to execute this Amendment.

4. This Amendment may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Amendment.

5. This Amendment is binding on Defendants’ successors, transferees, heirs, and
assigns.

6. This Amendment is binding on Relator’s successors, transferees, heirs, and
assigns.

7. All Parties consent to the United States’ disclosure of this Amendment, and
information about this Amendment, to the public.

8. This Amendment is effective on the date of signature of the last signatory to
the Amendment (the “Effective Date of this Amendment”). Facsimiles of signatures
shall constitute acceptable, binding signatures for purposes of this Amendment.

 

Amendment to Civil Settlement Agreement

with Jazz Pharmaceutical, Inc/Orphan Medical

   2   



--------------------------------------------------------------------------------

THE UNITED STATES OF AMERICA

 

    BENTON J. CAMPBELL     United States Attorney     Eastern District of New
York DATED:   2/4/09     BY:   /s/ Paul Kaufman         PAUL KAUFMAN        
Assistant United States Attorney         Chief, Civil Health Care Fraud        
United States Attorney’s Office         Eastern District of New York DATED:  
2/4/09     BY:   /s/ Brian McCabe         BRIAN McCABE         Trial Attorney  
      Commercial Litigation Branch         Civil Division         United States
Department of Justice DATED:   2/18/09     BY:   /s/ Gregory E. Demske        
GREGORY E. DEMSKE         Assistant Inspector General for Legal Affairs        
Office of Counsel to the Inspector General         Office of Inspector General  
      United States Department of Health and Human Services DATED:   2/10/09    
BY:   /s/ Laurel C. Gillespie         LAUREL C. GILLESPIE         Deputy General
Counsel         TRICARE Management Activity         United States Department of
Defense

 

Amendment to Civil Settlement Agreement

with Jazz Pharmaceutical, Inc/Orphan Medical

   3   



--------------------------------------------------------------------------------

DATED:   2/3/06     BY:   /s/ Lorraine E. Dettman         LORRAINE E. DETTMAN  
      Assistant Director for Insurance Service Programs         Center for
Retirement and Insurance Services         United States Office of Personnel
Management DATED:   2/4/09     BY:   /s/ J. David Cope         J.DAVID COPE    
    Assistant Inspector General For Legal Affairs         United States Office
of Personnel Management

 

Amendment to Civil Settlement Agreement

with Jazz Pharmaceutical, Inc/Orphan Medical

   4   



--------------------------------------------------------------------------------

JPI AND ORPHAN - Defendants

 

DATED:   2/6/09     BY:   /s/ Samuel R. Saks         SAMUEL R. SAKS, M.D.      
  Chief Executive Officer         Jazz Pharmaceuticals, Inc DATED:   2/6/09    
BY:   /s/ Bob Myers         ROBERT MYERS.         Member         Orphan Medical,
LLC DATED:   2/6/09     BY:   /s/ Mark Jensen         J. SEDWICK SOLLERS III,
Esq.         MARK A. JENSEN, Esq.         King & Spalding LLP         Counsel
for Jazz Pharmaceuticals Inc. and         Orphan Medical, LLC

 

Amendment to Civil Settlement Agreement

with Jazz Pharmaceutical, Inc/Orphan Medical

   5   



--------------------------------------------------------------------------------

RELATOR

 

DATED:   2/4/09     BY:   /s/ Shelley Lauterbach         SHELLEY LAUTERBACH    
    Relator DATED:   2/4/09     BY:   /s/ Larry Zoglin         LARRY ZOGLIN,
Esq.         Phillips and Cohen LLP         Counsel for Relator

 

Amendment to Civil Settlement Agreement

with Jazz Pharmaceutical, Inc/Orphan Medical

   6   